Judgment of the County Court of Nassau County, convicting defendant of the crime of conspiracy, unanimously affirmed. While the court erred in its charge as to the overt acts alleged in the indictment, no exception was taken to the said charge. The guilt of the defendant was palpable and so convincingly proved that the verdict of the jury should not be disturbed. Lewis, P. J., Johnston, Adel and Wenzel, JJ., concur; Nolan, J., concurs in the result, being of opinion that there was no error in the charge.